Citation Nr: 1705455	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  12-29 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the cervical spine.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for bilateral upper extremity neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1975 to August 1976, May 1980 to June 1985, and August 1993 to April 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

Prior to promulgation of a decision on his appeal, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for degenerative arthritis of the cervical spine, a left knee disability, and bilateral upper extremity neuropathy.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issues of entitlement to service connection for degenerative arthritis of the cervical spine, a left knee disability, and bilateral upper extremity neuropathy, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  An appeal withdrawal is effective when received by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.204(3) (2016).

The Veteran perfected an appeal as to his claims of entitlement to service connection for degenerative arthritis of the cervical spine, a left knee disability, and bilateral upper extremity neuropathy.  In a May 2013 rating decision, the Veteran was granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities unrelated to those which form the basis of the claims currently before the Board.

Subsequently, in an August 2014 written correspondence, the Veteran's representative indicated the Veteran desired to withdraw his appeal with respect to all pending issues.  Also in August 2014, the Veteran submitted his own written correspondence, which stated "[p]lease withdraw all appeals.  I am satisfied with my grant for individual unemployment."

The Veteran's representative subsequently filed a brief in support of his claims in December 2016.  However, the Board notes the Veteran unequivocally withdrew his appeal with respect to all pending issues in August 2014.  In addition, there is no correspondence in the record from the Veteran or his representative regarding his claims between the August 2014 withdrawal and the December 2016 brief.  

Under these circumstances, the Board has determined the December 2016 brief was filed inadvertently by the Veteran's representative, without recognizing the claims had previously been withdrawn.  In addition, the Board again notes the withdrawal was effective when received by the RO in August 2014, notwithstanding the subsequent filing of the December 2016 brief.  See 38 C.F.R. § 20.204(3) (2016).  If the Veteran wishes to re-file his claims in the future, he may do so.

Accordingly, the Board finds there remains no allegation of error of fact or law for appellate consideration with regard to these issues.  Thus, the Board no longer has jurisdiction to review the appeal regarding these issues, and the claims are dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for degenerative arthritis of the cervical spine is dismissed.

The appeal as to the issue of entitlement to service connection for a left knee disability is dismissed.

The appeal as to the issue of entitlement to service connection for bilateral upper extremity neuropathy is dismissed.


____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


